Citation Nr: 1102745	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with myocardial infarction and 3 valve coronary artery bypass 
graft (hereinafter a heart disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The Veteran requested a Board hearing on his VA Form 9 in 
September 2007.  However, in July 2008 the Veteran withdrew this 
request.


FINDINGS OF FACT

1.	The Veteran has been diagnosed with ischemic heart disease (to 
include coronary artery disease and congestive heart failure) 
since 2002.  

2.	The Veteran has confirmed service in Vietnam, and exposure to 
Agent Orange is conceded.


CONCLUSION OF LAW

The Veteran's ischemic heart disease is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
heart disorder has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for ninety (90) days or more 
during a period of war and cardiovascular renal disease, to 
include hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There also exists a presumption for certain diseases associated 
with exposure to herbicide agents, which may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to be 
due to an association with herbicide agents include AL 
amyloidosis, chloracne or other acne form disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  Id.

The Board notes that there was a recent regulatory change with 
regard to presumptive diseases for certain Vietnam veterans.  
Specifically, effective August 31, 2010, VA amended 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  Ischemic heart disease includes, but is not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina).  Furthermore, 
38 C.F.R. § 3.309(e) adds a new Note 3 which reads as 
follows: "For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease."  75 Fed. Reg. 53202-01 (August 31, 2010).

As such, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it must be 
shown that the Veteran served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit has 
clearly held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure and service connection for diseases associated 
with that exposure constitutes a permissible interpretation of 
38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 
1002 (2009).  

The Veteran is claiming that his heart disorder is related to the 
time he served in Vietnam from December 1966 through December 
1967.  The Veteran has confirmed service in Vietnam during the 
Vietnam War era and is therefore presumed to have been exposed to 
herbicide agents.  See e.g., Air Force Form 7.

In reviewing the evidence of record, the Board notes that the 
Veteran suffered a myocardial infarction in August 2002 and was 
diagnosed with congestive heart failure and coronary artery 
disease.  See e.g., May 2006 private treatment record.  As both 
of these conditions are listed in 38 C.F.R. § 3.309(e), the 
presumption is applicable here.

In summary, the Veteran had service in the Republic of Vietnam 
during the Vietnam era.  Thus, he is presumed to have been 
exposed to an herbicide agent during such service.  He has 
current ischemic heart disease.   Accordingly, the Veteran is 
entitled to service connection for ischemic heart disease on a 
presumptive basis.

ORDER

Entitlement to service connection for ischemic heart disease, due 
to herbicide exposure, is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


